DETAILED ACTION

Response to Amendment
Claims 1-12 are pending in the application.  Claims 1-4 are rejected under new references based on the 12/22/2021 amendment to the claims.  Claims 5-12 are allowed based on the 12/22/2021 amendment to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2012/0251850) in view of Byun et al. (US 2010/0233521) and further in view of Miyahisa et al. (US 2009/0017365).
Regarding claims 1 and 3, Yamamoto et al. discloses in Figs 1-17, a rechargeable battery (ref 1) comprising: an electrode assembly (ref 20) configured to charge and discharge a current ([0037]); a case (ref 10) accommodating the electrode assembly (ref 20) therein; a cap plate (ref 12) configured to seal an opening (ref 11a) of the case (ref 10); an electrode terminal (refs 21, 22) electrically connected (Fig 1, [0037]) to the electrode assembly (ref 20) and externally drawn out (Fig 1) through the cap plate (ref 12); a first cap assembly (Figs 7, 11) installed in an electrolyte injection opening (ref 124a) of the cap plate (ref 12) to open and close the electrolyte injection opening (ref 124a); a gas removal opening ([0038]) formed in the cap plate (ref 12) to remove a gas ([0038]); and a second valve assembly (ref 121) installed in the gas removal opening 
Yamamoto et al. does not explicitly disclose a first valve assembly installed in an electrolyte injection opening of the cap plate to open and close the electrolyte injection opening, and having an opening and closing hole, and a first opening and closing member disposed between the first elastic member and the first cap member to open and close the opening and closing hole
Byun et al. discloses in Figs 1-5, a secondary battery (ref 100) including a cap plate (ref 30) comprising an electrolyte injection hole ([0037]) that is provided with a valve (ref 38, [0037]) therein.  This configuration allows sealing and resealing ([0037]) of the battery (ref 100) at the electrolyte injection opening ([0037]).
Byun et al. and Yamamoto et al. are analogous since both deal in the same field of endeavor, namely, electrolyte injection holes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve disclosed by Byun et al. into the electrolyte cap assembly of Yamamoto et al. to allow sealing and resealing of the battery at the electrolyte injection opening.  The envisaged combination results in the valve of Byun et al. (opening and 

Yamamoto et al. also does not explicitly disclose the gas removal opening is resealable.
Miyahisa et al. discloses in Figs 1-17, a battery ([0001]) including a gas release valve that is resealable ([0025]).  This resealability reduces overall costs of the battery ([0013], [0015]).
Miyahisa et al. and Yamamoto et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the resealability of the valve of Miyahisa et al. into the structure of the valve of Yamamoto et al. to reduce overall battery costs.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2012/0251850) in view of Byun et al. (US 2010/0233521) and Miyahisa et al. (US 2009/0017365) as applied to claim 1 above, and further in view of Jo et al. (US 2011/0244284).
Regarding claim 2, modified Yamamoto et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a vent plate installed in the cap plate or a vent hole of the case.
Jo et al. discloses in Figs 1-10, a secondary battery (ref 100) including a cap assembly (ref 20) having a cap plate (ref 30).  Within the cap plate (ref 30) is disposed a 
Jo et al. and Yamamoto et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the vent plate disclosed by Jo et al. into the cap plate at the vent of Yamamoto et al. to allow opening or closing under a predetermined amount of pressure within the battery, to enhance overall battery safety and costs of manufacture.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2012/0251850) in view of Byun et al. (US 2010/0233521) and Miyahisa et al. (US 2009/0017365) as applied to claim 3 above, and further in view of Inhof et al. (US 2006/0240315).
Regarding claim 4, modified Yamamoto et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first cap member has a female screw thread on an inner surface thereof, and a male screw formed on an outer surface of the first fixing protrusion is screwed thereto.
Imhof et al. discloses in Figs 1-4, a battery (ref 1) including a cover (ref 3) comprising a vent valve (ref 20), the vent valve (ref 20) comprising a plug portion with male screwthread (ref 28, [0029]) and valve seat (ref 21) with female screwhead ([0029]) fastened to one another ([0019], [0029]).  This configuration enhances the secureness of the valve structure ([0019], [0029]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the male and female screwhead structures of Imhof et al. into the valve structure of Yamamoto et al. to enhance the secureness of the valve structure of the battery cap plate.

Allowable Subject Matter
Claims 5-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have amended previous dependent claim 5 into independent form, including all of the limitations of previously found allowable for the reasons stated in the 10/1/2021 office action at P7-8.  As such, said reasons for allowance are not being repeated here.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725